DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 2020/0066513 Nahar et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1.	Referring to claim 23, Nahar et al. teaches a method used in forming at least a portion of a vertical transistor, (Figure 1 #10), the portion comprising at least part of a top source/drain region, (Figure 1 #24), at least part of a bottom source/drain region, (Figure 1 #20), or at least part of a channel region, (Figure 1 #22), vertically between the top, (Figure 1 #24), and bottom source/drain regions, (Figure 1 #20), comprising: forming a bottom crystalline seed material, (Figure 1 #15); forming target material, (Figure 1 #18), atop and directly against the bottom crystalline seed material, (Figure 1 #14); laser annealing the target material to render it molten, (Paragraph 0049); and using the bottom crystalline seed material as a template, (Paragraph 0018), while cooling the molten target material to epitaxially form target crystalline material physically contacting and having crystallinity the same as that of the bottom crystalline seed material, (Paragraph 0039).
2. 	Referring to claim 24, Nahar et al. teaches a method of claim 23 wherein the target material is amorphous at start of the laser annealing, (Paragraph 0050).
3. 	Referring to claim 25, Nahar et al. teaches a method of claim 23 wherein the target material is crystalline at start of the laser annealing.
4. 	Referring to claim 26, Nahar et al. teaches a method of claim 23 wherein the bottom crystalline seed material and the target material are of the same chemical composition at start of the laser annealing, (Paragraph 0050).
5. 	Referring to claim 27, Nahar et al. teaches a method of claim 26 wherein the chemical composition comprises silicon, (Paragraph 0019).
6. 	Referring to claim 28, Nahar et al. teaches a method of claim 26 wherein the chemical composition comprises elemental-form silicon, (Paragraph 0019).
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
7.	The prior art, U.S. Patent Application No. 2020/0066513 Nahar et al., teaches a method of forming a transistor, comprising: forming a bottom crystalline seed material, the bottom crystalline seed material having bottom-material crystal grains and bottom-material grain boundaries between immediately-adjacent of the bottom-material crystal grains; forming amorphous material atop and directly against the bottom crystalline seed material: laser annealing the amorphous material to render it molten; cooling the molten amorphous material to form mid crystalline material physically contacting and having crystallinity the same as that of the bottom crystalline seed material, forming the transistor to comprise a top source/drain region, a bottom source/drain region, and a channel region vertically between the top and bottom source/drain regions; at least a portion of the bottom crystalline seed material comprising at least a part of at least one of the top source/drain region, the bottom source/drain region, and the channel region; at least a portion of the mid crystalline material comprising at least a part of at least one of the top source/drain region, the bottom source/drain region, and the channel region; and forming a gate insulator and a gate laterally-adjacent the channel region.  The prior art is silent with respect to the above teachings in combination with the mid crystalline material having mid-material crystal grains and mid-material grain boundaries between immediately- adjacent of the mid-material crystal grains, the mid crystalline material and the bottom crystalline seed material having an interface there-between, at least some of the mid-material crystal grains that are immediately-above the interface physically contacting at least some of the bottom-material crystal grains that are immediately-below the interface, all of the mid-material grain boundaries that are between immediately-adjacent of the mid-material crystal grains that physically contact the bottom-material crystal grains that are immediately-below the interface aligning with all of the bottom-material grain boundaries that are between immediately-adjacent of the bottom-material crystal grains that physically contact the mid-material crystal grains that are immediately-above the interface, the interface comprising at least one of (a) and (b), where:
(a): conductivity-modifying dopant concentration immediately-above the interface is lower than immediately-below the interface: and
(b): a laterally-discontinuous insulative oxide;
forming the transistor to comprise a top source/drain region, a bottom source/drain region, and a channel region vertically between the top and bottom source/drain regions; at least a portion of the bottom crystalline seed material comprising at least a part of at least one of the top source/drain region, the bottom source/drain region, and the channel region; at least a portion of the mid crystalline material comprising at least a part of at least one of the top source/drain region, the bottom source/drain region, and the channel region; and forming a gate insulator and a gate laterally-adjacent the channel region.
8.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 29-46 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/7/22